ORDER

PER CURIAM.
AND NOW, this 17th day of July 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Is the Fifth Amendment right against self[-]incrimination, and Article [I,] Section 9 of the Pennsylvania Constitution, implicated by testimony presented by the Commonwealth that the [sergeant] investigating a homicide stated that [petitioner] did not want to speak with the officer, followed by the [sergeant]’s testimony that he introduced himself as a police investigator, that he was investigating a homicide and [petitioner]^ name had come up?
(2) Is the Superior Court permitted, under prevailing law regarding the “harmless error” doctrine, to consider evidence that was contradict*1231ed by other evidence introduced by [petitioner]?